Citation Nr: 0513236	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  96-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of an 
acoustic neuroma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating determination from 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By that rating action, 
the RO denied service connection for an acoustic neuroma.  

The veteran's claim was remanded by the Board in June 2000.


FINDING OF FACT

The veteran has residual disability, including left hearing 
loss, resulting from removal of an intracanalicular acoustic 
neuroma; the veteran's intracanalicular neuroma was the 
result of incidents in service.  


CONCLUSION OF LAW

Service connection for residuals of an intracanalicular 
acoustic neuroma, to include left hearing loss, is granted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's DD-214 shows that he worked as an Avionic 
Communications Specialist.  The related civilian occupation 
listed is that of a radio repairman.  

The veteran was hospitalized in March 1992 at the Allegheny 
Hospital for removal of a left intracanalicular acoustic 
neuroma.  

The veteran was afforded a hearing before the RO in November 
1996, a transcript of which has been associated with the 
claims folder.  

Dr. D.C. (physician of otology/neurology) commented in a June 
1998 opinion that there was evidence that  spontaneous 
mutations of chromosomes were the cause for occurrence of 
acoustic tumors.  

Dr. D.C. commented in a December 1998 opinion that there were 
a number of articles from the acoustic neuroma association 
with references to chromosome abnormalities as a cause for 
acoustic neuroma.  

At an April 2000 hearing before the undersigned Veterans Law 
Judge, the veteran testified about the types of radiation he 
was exposed to as a radio repairman in service.  He described 
working on different types of avionics equipment during 
service without protection for his ears.  

In a September 2000 opinion, the director of the VA 
compensation and pension service noted that he had received a 
medical opinion from the VA undersecretary who advised that 
it was unlikely that the veteran's acoustic neruoma resulted 
from his exposure to electric and magnetic fields (EMFs) in 
service.  It was noted that this opinion was based on 
information from the FDA, the National Institute of 
Environmental Health Sciences, and the Occupational Safety 
and Health Administration.  He wrote that as a result of the 
aforementioned opinion, it was unlikely the veteran's 
disability was the result of such exposure.  

In a January 2002 independent medical opinion from the 
chairman of the department of neurology at the University of 
South Alabama (obtained at the request of the Board), W.H., 
D.O., concluded that based upon a review of the veteran's 
documents and coupled with a review of the current 
literature, there was no evidence to support an etiology for 
or facilitation of proliferation of acoustic schwannoma by 
electromagnectic fields.  However, in a later statement, he 
indicated that he was returning the veteran's military 
documents, and was unable to render a decision because of the 
immense time required to review the veteran's records, 
research extensively the current literature, and address the 

In an independent medical opinion from March 2005 (obtained 
at the request of the Board), Dr. L.G., a professor of 
neurology with the Robert Wood Johnson Medical Center 
commented that the veteran was continually no more than a few 
feet from the transmitters themselves and it was also likely 
that the headsets emitted some amount of electromagnetic 
radiation as a byproduct of the circuitry that converted the 
electrical signals into sound.  He concluded that the 
veteran's risk of developing an acoustic neuroma was elevated 
several-fold as a result of his continual proximity to radio 
transmission and to his continual use of headphones, even if 
he may have had a pre-existing genetic propensity to develop 
such tumors.  The physician commented that in the absence of 
a family history of such tumors or any genetic test for 
acoustic neuroma risk, any allegation of a genetic propensity 
must remain conjectural, and the only assessable risk was the 
known exposure to electromagnetic radiation.  

The examiner commented that assuming the veteran did not have 
neurofibromatosis 1 or 2 (he stated that there was no 
evidence in the medical record for these) or a family history 
of acoustic neuromas, there was no evidence for any genetic 
propensity for acoustic neuromas.  The physician commented 
that if there were no studies of the risk of acoustic neuroma 
among people exposed to sources of electromagnetic radiation 
close to the head, then he could make no statement in this 
case, and a causal connection would be just as likely as not.  
He stated that there had been such studies, and they in 
aggregate favored such a connection, so he concluded that the 
standard of judgment was satisfied, and the veteran's 
acoustic neuroma was at least as likely as not to have been 
caused by his work in the military. 





Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §1110 
(West 2002).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992).

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2004).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The evidence shows that the veteran has a current disability.  
In March 1992, he underwent an operation to remove a left 
intracanalicular acoustic neuroma.  The issue that must be 
resolved is whether the residuals from that operation are 
related to exposure electric and magnetic fields that the 
veteran was exposed to in service as a radio repairman.   

The record includes several opinions regarding the possible 
connection between the veteran's work in service and his 
subsequent development of an acoustic neuroma.  While Dr. 
D.C. commented in June and December 1998 opinions that there 
were a number of articles from the acoustic neuroma 
association with references to chromosome abnormalities as a 
cause for acoustic neuroma, he did not provide great detail 
regarding this opinion.  Although he stated, for example, 
that there were a number of articles which commented on the 
causes of acoustic neuroma, he did not cite to any articles.  

The independent medical opinion obtained in January 2002 must 
also be discounted.  While the examiner stated that there was 
no evidence to support an etiology for or facilitation of 
proliferation of acoustic schwannomas by electromagnetic 
fields, he also stated later that he was unable to render a 
decision because of the immense time required to review the 
veteran's records and research extensively the current 
literature.  

While Dr. S.M. (VA Chief of Public Health and Environmental 
Hazards Officer) stated in September 2000 that it was 
unlikely that the veteran's acoustic neuroma could be 
attributed to exposure such as electric and magnetic fields 
in service, she based this opinion on research which in her 
words "has been inconclusive" regarding whether exposure to 
non-ionizing electric and magnetic fields could cause 
acoustic neuromas.  

On the other hand, the opinion obtained from Dr. L.B. in 
March 2005 concluded that the veteran's acoustic neuroma was 
at least as likely as not caused by his work in the military.  
His opinion was quite detailed.  He cited to nine published 
epidemiological studies, and concluded that in the absence of 
a family history of acoustic neuromas or any genetic test for 
acoustic neuroma risk, the veteran's only assessable risk was 
the known exposure to electromagnetic radiation.  

Were it not for Dr. L.B.'s opinion, the evidence would 
probably not have been in the veteran's favor.  However, 
38 U.S.C.A. § 5107(b) dictates that the benefit of the doubt 
is to be accorded when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter.  That is 
precisely the situation here.  The evidence shows that the 
veteran underwent an operation to remove his acoustic neuroma 
in 1992, and that he worked as a radio repairman during 
service.  One medical expert conclusively determined that the 
acoustic neuroma was related to service.  He supported his 
opinion with well-reasoned arguments, and cited to 
epidemiological studies.  

In summary, the evidence is in relative equipoise regarding 
whether the veteran's residuals of an acoustic neuroma is 
related to electric and magnetic fields the veteran was 
exposed to in service as a radio repairman.  Granting the 
veteran the benefit of the doubt, the evidence establishes 
that the veteran's residuals from an acoustic neuroma are 
related to his work as a radio repairman, and the grant of 
service connection is warranted for an acoustic neuroma or 
brain tumor.  

As the veteran has been granted the benefit he was seeking 
(service connection for residuals of an acoustic neuroma), it 
is determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2004).  



ORDER

Service connection for residuals of an acoustic neuroma, 
including left hearing loss, is granted.




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


